             Case 2:20-cv-01694-TSZ Document 15 Filed 01/27/21 Page 1 of 5



 1                                                                          HON. THOMAS S. ZILLY

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   A.C., a minor by and through his guardian,
                                                             C20-1694 TSZ
     MARIA CARBAJAL,
10                          Plaintiffs,                      PLAINTIFF’S UNOPPOSED
                                                             MOTION AND ORDER FOR
11          v.                                               EXTENSION OF DEADLINE TO
     NINTENDO OF AMERICA, INC.,                              FILE MOTION FOR CLASS
12                                                           CERTIFICATION
13                          Defendant.
                                                             NOTE FOR MOTION CALENDAR:
                                                             January 29, 2021
14

15                                         INTRODUCTION
16          Plaintiff hereby moves this Court pursuant to LCR 7(d)(2)(A) and 10(g) to extend the
17   deadline set by Local Civil Rule 23(i)(3) for Plaintiff to move for class certification.
18   Plaintiff submits that good cause exists to extend the Local Civil Rule deadline for filing his
19   motion for class certification because the deadline for Defendant to file a responsive
20   pleading or motion to Plaintiff’s Complaint and the briefing schedule related thereto has
21   been extended by Court Order dated December 11, 2020. Thereafter, once the Court rules
22   on any dipositive motion, the Parties will need to engage in discovery on Plaintiff’s
23



     MOTION AND ORDER FOR EXTENSION OF DEADLINE                                 TOUSLEY BRAIN STEPHENS PLLC
                                                                            1700 Seventh Avenue, Suite 2200
     (C20-1694 TSZ) - 1                                                         Seattle, Washington 98101
                                                                          TEL. 206.682.5600 • FAX 206.682.2992
                 Case 2:20-cv-01694-TSZ Document 15 Filed 01/27/21 Page 2 of 5



 1   remaining claims before Plaintiff can bring any motion for class certification given the

 2   rigorous analysis standard required for class certification under Fed. R. Civ. P. 23.

 3           Plaintiff has conferred with Defendant, and Defendant indicated that it does not

 4   oppose the relief requested herein. In support of this motion, Plaintiff states as follows:

 5                                          BACKGROUND

 6           Plaintiff A.C., by and through his guardian, Maria Carbajal, filed his initial complaint

 7   on November 17, 2020. See ECF No. 1.

 8           On December 9, 2020, the Parties filed a Stipulation and [Proposed] Order

 9   Regarding Briefing Schedule to extend the deadlines for Defendant to respond to Plaintiff’s

10   Complaint. The Court entered a Minute Order on December 11, 2020 adopting the Parties’

11   proposed briefing schedule. ECF No. 13. Defendant’s responsive pleading or motion will be

12   due on January 29, 2021. Any responsive motion shall be noted for March 22, 2021, any

13   opposition thereto shall be filed by March 1, 2021, and any reply shall be filed by the noting

14   date. Id.

15           On January 15, 2021, in response to a joint request from the Parties, the Court

16   extended the Federal Rule of Civil Procedure 26(f) deadline to April 19, 2021, and extended

17   the deadlines for the exchange of Initial Disclosures and the filing of a Joint Status Report to

18   May 3, 2021.

19           LCR 23(i)(3) requires Plaintiff to file a motion for class certification within 180 days

20   after the filing of their initial complaint commencing this class action, i.e., by May 16, 2021.

21                                           ARGUMENT

22           This Court has broad discretion in determining whether to extend the deadline for filing

23   a class certification motion set by LCR 23(i)(3). See, e.g., Rocha v. Yoshinoya W., Inc.,



     MOTION AND ORDER FOR EXTENSION OF DEADLINE                                 TOUSLEY BRAIN STEPHENS PLLC
                                                                            1700 Seventh Avenue, Suite 2200
     (C20-1694 TSZ) - 2                                                         Seattle, Washington 98101
                                                                          TEL. 206.682.5600 • FAX 206.682.2992
             Case 2:20-cv-01694-TSZ Document 15 Filed 01/27/21 Page 3 of 5



 1   No. CV 06-00487 MMM (AJWx), 2006 U.S. Dist. LEXIS 101445, at *7 (C.D. Cal. Dec. 29,

 2   2006) (“District courts have broad discretion to enforce [a class certification deadline local]

 3   rule.”); see also Blough v. Shea Homes, Inc., No. C12-1493 RSM, 2014 U.S. Dist. LEXIS

 4   50606, at *6 (W.D. Wash. Apr. 10, 2014) (discussing LCR 23(a)(i)(3) and acknowledging that

 5   “there is no hard and fast rule to the precise stage in litigation when class certification must be

 6   determined.”). Courts recognize that a class certification briefing schedule contemplated by this

 7   type of local rule, “when considered alongside federal rules regarding status conferences and

 8   the timing of discovery,” can be “unrealistic in light of recent case law regarding the need to

 9   establish a sufficient factual record at the class certification stage.” See Balser v. Hain

10   Celestial Grp., Inc., 640 F. App’x 694, 696 (9th Cir. 2016). Indeed, in Wal-Mart Stores, Inc. v.

11   Dukes, the Supreme Court, stated that “Rule 23 does not set forth a mere pleading standard. A

12   party seeking class certification must affirmatively demonstrate his compliance with the Rule—

13   that is, he must be prepared to prove that there are in fact sufficiently numerous parties,

14   common questions of law or fact, etc.” 564 U.S. 338, 350 (2011); see also FED. R. CIV. P. 23.

15   “Before certifying a class, the Court must conduct a ‘rigorous analysis’ to determine whether

16   Plaintiffs have met the requirements of Rule 23.” Fowler v. Guerin, No. C15-5367 BHS, 2019

17   U.S. Dist. LEXIS 124416, at *4 (W.D. Wash. July 25, 2019) (citation omitted). This Court

18   granted a similar motion to extend the deadline to file motion for class certification in Diaz v.

19   Nintendo of America, Inc., No. 19-cv-1116-TSZ (W.D. Wash. Dec. 6, 2019), ECF No. 34.

20          The discovery necessary to support and oppose a class certification motion will require

21   significantly more time than contemplated by the current May 16, 2021 deadline under

22   LCR 23(i)(3). Thus, there is good cause to relieve Plaintiff of the current May 16, 2021 class

23   certification brief deadline (including Defendant’s subsequent deadline with respect to any



     MOTION AND ORDER FOR EXTENSION OF DEADLINE                                 TOUSLEY BRAIN STEPHENS PLLC
                                                                            1700 Seventh Avenue, Suite 2200
     (C20-1694 TSZ) - 3                                                         Seattle, Washington 98101
                                                                          TEL. 206.682.5600 • FAX 206.682.2992
             Case 2:20-cv-01694-TSZ Document 15 Filed 01/27/21 Page 4 of 5



 1   opposition) under LCR 23(i)(3). This matter therefore requires exemption from LCR 23(i)(3).

 2   Plaintiff represents that he has not made this motion for purposes of delay, and he has not

 3   previously sought an extension of the class certification briefing deadline.

 4                                            CONCLUSION

 5          WHEREFORE, Plaintiff requests that the Court grant this unopposed motion and

 6   extend Plaintiff’s deadline to move for class certification. Plaintiff further requests that the

 7   Court allow Plaintiff 15 days following the decision by the Court on Nintendo’s responsive

 8   motion to propose a new deadline for Plaintiff’s motion for class certification.

 9                                                  Respectfully submitted,

10                                                  TOUSLEY BRAIN STEPHENS PLLC

11
     Date: January 21, 2021                         By: s/ Kim D. Stephens
12                                                   Kim D. Stephens, WSBA #11984
                                                     Jason T. Dennett, WSBA #30686
13                                                   Kaleigh N.B. Powell, WSBA #52684
                                                     1700 Seventh Avenue, Suite 2200
14                                                   Seattle, Washington 98101
                                                     Telephone: 206.682.5600/Fax: 206.682.2992
15                                                   Email:       kstephens@tousley.com
                                                                  jdennett@tousley.com
16                                                                kpowell@tousley.com

17                                                   Benjamin F. Johns (admitted pro hac vice)
                                                     Samantha E. Holbrook (admitted pro hac vice)
18                                                   Andrew W. Ferich (admitted pro hac vice)
                                                     Alex M. Kashurba (admitted pro hac vice)
19                                                   CHIMICLES SCHWARTZ KRINER
                                                     & DONALDSON-SMITH LLP
20                                                   361 W. Lancaster Avenue
                                                     Haverford, Pennsylvania 19041
21                                                   Telephone: (610) 642-8500
                                                     Email:       bfj@chimicles.com
22                                                                awf@chimicles.com
                                                                  amk@chimicles.com
23
                                                     Counsel for Plaintiffs

     MOTION AND ORDER FOR EXTENSION OF DEADLINE                                 TOUSLEY BRAIN STEPHENS PLLC
                                                                            1700 Seventh Avenue, Suite 2200
     (C20-1694 TSZ) - 4                                                         Seattle, Washington 98101
                                                                          TEL. 206.682.5600 • FAX 206.682.2992
               Case 2:20-cv-01694-TSZ Document 15 Filed 01/27/21 Page 5 of 5



 1                                                ORDER

 2            The Court hereby GRANTS Plaintiff’s Motion to Extend Deadline for Plaintiff to File

 3   Motion for Class Certification. The parties are directed to propose a class certification briefing

 4   schedule by stipulation within 15 days following the decision by the Court on Nintendo’s

 5   responsive motion.

 6            IT IS SO ORDERED this 27th day of January, 2021.

 7

 8
                                                          A
                                                            Thomas S. Zilly
 9                                                          United States District Judge

10   4817-9613-8456, v. 1


11

12

13

14

15

16

17

18

19

20

21

22

23



     MOTION AND ORDER FOR EXTENSION OF DEADLINE                                TOUSLEY BRAIN STEPHENS PLLC
                                                                           1700 Seventh Avenue, Suite 2200
     (C20-1694 TSZ) - 5                                                        Seattle, Washington 98101
                                                                         TEL. 206.682.5600 • FAX 206.682.2992
